IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SHERI A. MORGAN,                          : No. 880 MAL 2014
                                          :
                     Cross-Petitioner     : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
DANIEL T. MORGAN,                         :
                                          :
                     Cross-Respondent     :


SHERI A. MORGAN,                          : No. 881 MAL 2014
                                          :
                     Cross-Petitioner     : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
DANIEL T. MORGAN,                         :
                                          :
                     Cross-Respondent     :


                                        ORDER


PER CURIAM

      AND NOW, this 2nd day of April, 2015, the Cross Petition for Allowance of

Appeal is DENIED.